Case 1:17--cr -00686- LAK Docum§§ntz§?» F~Hed 03/05!19 Page 1 of 2
inia§i} w Si:i§ V
§ t "§ §

§§ §§3§" `*"l'§v‘§~=l“!”f
§`§i_§:i, ‘7§` § "’i~§“§“`z§§§§."§ § §§,§§ §§ §

m~_.,....~»,.,,..., _

._i
i
§
§
:~

mh-...._,‘..._-m,..,_
-w..-.,,..

 

 

UNITED sTATEs DISTRICT coURT §FOC§§ d W___A §
soUTHERN D§sTRiCT oF NEW YoRi< DA§ §§ HL§;§) -MAR 1 § §
3;§
UNITED sYATEs oF AMERICA order of Resatution
- v- - 52 17 Cr. 686 (LAK)

CHRIS TIAN DAWK]NS,

Defendant.

 

 

LEWIS A. KAPLAN, United States District Judge:

Upon the application of the United States of America, by its attorney, Robert S. Khuzami,
Attorney for the United States Acting Under Authority Conferred by 28 U.S.C. § 515, Edward B.
Diskant, Noah Solowiejczyl<;, Eli J. Mark, Aiine R. Flodr, Assistant United States Attorneys, of
counsel; the Presentence Investigation Report for Christian DaWkins, dated January l4, 2019; the
conviction of CHRISTIAN DAWK]NS, the defendant, on Counts One and TWo of the above-
referenced lndictment; the Government’s Sentencing Submission, dated February 26, 2019, and
the attached victim impact statements; and all other proceedings in this case, it is hereby
ORDERED that: l

1. Amount of Restitution. CHRISTIAN DAWI(INS, the defendant, shall pay restitution
in the total amount of $28,261 to the victims of the offenses charged in Counts One and 'l`Wo of
the above-referenced Indictment. The names, addresses, and specific amounts owed to each victim
are set forth in the Schedule of Victims attached hereto. Upon advice of a change of address, the
Clerk of the Court is authorized to send payments to the/new address without further order of this
Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several With any of the following defendants should they be ordered to make restitution for

 

Case 1:17-cr-00686-LAK Document 293 Filed 03/05/19 Page 2 of 2

offenses in this matter: JAMES GATTO, a/l</a “Jim,” and MERL CODE, in Unitea'Smtes v. Gatto,
17 Cr. 686 (LAK), MUNISH SOOD, in Unitea’ Sl‘ates v. Sood, 18 Cr. 620 (KMW), and THOMAS
GASSNOLA, in Um`fed Smfes v Gassnola, 18 Cr. 252 (LAK). Det`endant’s liability for restitution
shall continue unabated until either the Det`endant has paid the fuii amount of restitution ordered
herein, or every Victim has been paid the total amount of its loss from ail the restitution paid by
the Defendant and co-defendants in this matter.

3. Se`aling. Consistent With 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminai Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerl<’s Ot`tice, and the Probation Depaitment, as need be to effect and

enforce this Order, Without further order of this Court.

Dated: New Y ‘ , New York
March _, 2019

SO ORDE D:

    

'I`HE HONORAB L W S A. APLAN
UNITED STATES DISTRICT JUDGE

 

